Citation Nr: 1828319	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a condition manifested as fatigue, also claimed as chronic fatigue syndrome, to include as due to service-connected posttraumatic stress disorder (PTSD) or as due to an undiagnosed illness.

2.  Entitlement to service connection for a condition manifested as generalized muscle pain and spasm, to include as due to service-connected PTSD or as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1981 to May 1991, to include a tour of duty in Southwest Asia from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which was itself a reconsideration of an earlier, August 2008 decision.  

The Veteran and his friend testified at a November 2015 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file. At that time, the Veteran submitted updated VA treatment records, along with a waiver of initial RO consideration of such.

In April 2016, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board also notes that in April 2016, claims of service connection for a condition manifested as generalized joint pain, headaches, and a left knee disability were remanded for further evidentiary development.  In subsequent rating decisions, the RO granted these claims.  In view of the foregoing, these issue have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The issue of entitlement to service connection for a condition manifested as fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a chronic disability manifested by generalized muscle pain and spasm that is not associated with his service-connected joint conditions.


CONCLUSION OF LAW

Entitlement to service connection for a condition manifested as generalized muscle pain and spasm, to include as due to service-connected PTSD or as due to an undiagnosed illness is not warranted.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a condition manifested as generalized muscle pain and spasm.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in April 2016, the Board remanded this claim and ordered the AOJ to obtain outstanding treatment records and provide the Veteran with a VA examination for his claimed generalized muscle pain and spasm.  Pursuant to the Board's remand instructions, outstanding treatment records have been obtained and associated with the claims folder.  Also, the Veteran was provided a VA examination for his claimed generalized muscle pain and spasm in June 2016.  His claim was most recently readjudicated in a June 2017 supplemental statement of the case (SSOC).    

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's generalized muscle pain and spasm claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.
Service connection for generalized muscle pain and spasm

The Veteran contends that he has generalized muscle pain and spasm that is related to his service or is alternatively secondary to his service-connected PTSD.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 ; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b).

With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a disability manifested by generalized muscle pain and spasm that is not part and parcel of his currently service connected joint conditions of the knees and ankles.  In this regard, the Veteran was provided a VA examination in June 2016.  After examination of the Veteran, the VA examiner opined that the Veteran's muscle pain is likely secondary to his musculoskeletal conditions of the knees and ankles for which he is currently service connected.  The examiner therefore declined to diagnose the Veteran with any chronic disability manifested by generalized muscle pain and spasm.  

Pertinently, in this case, the evidence does not support a finding that the symptoms that the Veteran has reflect a chronic disability manifested by generalized muscle pain and spasm other than that associated with the service connected joint disabilities of the knees and ankles.  The record does not show a diagnosis of a chronic generalized muscle pain and spasm.  

In addition, although the Veteran served in the Persian Gulf, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. §  3.317, because there is no indication of a chronic disability, and there is not shown to be an undiagnosed or a medically unexplained chronic multi-symptom illness that is separate from the service-connected joint disabilities of the knees and ankles.

With regard to lay statements made by the Veteran in connection with his claim, in relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, including pain, as a lay person he is not competent to associate any of his claimed symptoms to a chronic generalized muscle pain and spasm.  Such opinion requires specific medical training in the field of orthopedics and/or neurology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training in the field of orthopedics or neurology to render medical opinions, the Board must find that his contention with regard to a diagnosis of a chronic generalized muscle pain and spasm to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2017) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim is not competent evidence of a disability of generalized muscle pain and spasm.

Because the weight of the evidence of record does not substantiate a current chronic disability manifested by generalized muscle pain and spasm, service connection is not warranted on that basis as to this claim.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for generalized muscle pain and spasm, to include as secondary to service-connected PTSD or as due to undiagnosed illness.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a condition manifested as generalized muscle pain and spasm, to include as due to service-connected PTSD or as due to an undiagnosed illness is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for fatigue, the Board previously remanded this claim for the Veteran to be provided a VA examination to determine whether there was any diagnosed condition accounting for fatigue, and if so, the etiology of such.  Thereafter, the Veteran was provided a VA examination in May 2017 for his fatigue.  After examination of the Veteran, the VA examiner opined that the Veteran's fatigue was a symptom of a sleep disorder.  However, the examiner did not provide a medical opinion as to whether the Veteran's sleep disorder is related to service, to include service in Southwest Asia or is secondary to the Veteran's PTSD.  There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current sleep disorder manifested by fatigue and his service and service-connected PTSD.  In light of the foregoing, the Board is of the opinion that a medical opinion would be probative in ascertaining whether the Veteran's current sleep disorder is related to service or is caused or aggravated by his PTSD.  See 38 C.F.R. § 3.159(c)(4) (2017) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the May 2017 VA examiner who examined the Veteran for his fatigue to obtain an opinion as to the etiology of the Veteran's current sleep disorder manifested by fatigue.  If that examiner is not available, forward the Veteran's claims folder to an appropriate medical professional.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep disorder manifested by fatigue is attributable to his active service, to include his service in Southwest Asia.

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's sleep disorder manifested by fatigue is proximately due to or caused by his service-connected PTSD.

c. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's sleep disorder is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected PTSD.  If the examiner finds that the sleep disorder is aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation, if possible.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. Thereafter, review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


